904 F.2d 251
Linda McPHERON, etc., et al., Plaintiffs,Linda McPheron Hodges, Plaintiff-Appellant,v.SEARLE LABORATORIES, INC., et al., Defendants-Appellees.Linda McPheron HODGES, Plaintiff, Appellant,v.Edgardo LEONIDAS, Defendant,Parkash K. Sehdeva, et al., Defendants-Appellees.
No. 88-3611.
United States Court of Appeals,Fifth Circuit.
June 18, 1990.

Russell L. Dornier, Gary, Field, Landry & Dornier, Baton Rouge, La., for plaintiff-appellant.
Bruce J. Toppin, Steward E. Niles, Jr., New Orleans, La., for Searle Laboratories, Inc.
William E. Hodgkins, Gerald L. Walter, Jr., Schwab & Walter, Baton Rouge, La., for Parkash K. Sehdeva.
Appeal from the United States District Court for the Middle District of Louisiana;  John V. Parker, Judge.
Prior report:  888 F.2d 31.
Before BROWN, WILLIAMS and JOLLY, Circuit Judges.

BY THE COURT:

1
IT IS ORDERED that the certified questions to the Louisiana Supreme Court be withdrawn, the opinion accompanying the certified questions be vacated, and the appeal be dismissed, with prejudice, each party to bear their own costs.